Name: 79/1016/EEC: Council Decision of 3 December 1979 opening a quota for imports into Italy of tractor transmissions, falling within heading No ex 87.06 of the Common Customs Tariff and originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-07

 Avis juridique important|31979D101679/1016/EEC: Council Decision of 3 December 1979 opening a quota for imports into Italy of tractor transmissions, falling within heading No ex 87.06 of the Common Customs Tariff and originating in Romania Official Journal L 311 , 07/12/1979 P. 0029 - 0029****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 3 DECEMBER 1979 OPENING A QUOTA FOR IMPORTS INTO ITALY OF TRACTOR TRANSMISSIONS FALLING WITHIN HEADING NO EX 87.06 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN ROMANIA ( 79/1016/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC THE ITALIAN REPUBLIC HAS REQUESTED THAT AN AMENDMENT BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER DECISION 79/252/EEC ( 2 ); WHEREAS THE AMENDMENT REQUESTED DOES NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS AND WHEREAS IT SHOULD BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1979 THE ITALIAN REPUBLIC SHALL OPEN IN RESPECT OF ROMANIA BY WAY OF EXCEPTION TO THE VALUE OF 5 000 MILLION LIRE , AN IMPORT QUOTA OF 6 000 TRACTOR TRANSMISSIONS FALLING WITHIN HEADING NO EX 87.06 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 3 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN